EXHIBIT2 AGREEMENT AND PLAN OF MERGER AGREEMENT AND PLAN OF MERGER, dated as of September 20, 2006 (the "Merger Agreement"), between CRC Crystal Research Corporation, an Arizona corporation ("Arizona"), and CRC Crystal Research Corporation, a Nevada Corporation (“Nevada"). WHEREAS, on the date hereof, Arizona has the authority to issue 5,000,000 shares of Common Stock, no par value per share, and 5,000,000 shares of preferred stock, no par value per share (the "Arizona Capital Stock"); WHEREAS, on the date hereof, Nevada has the authority to issue 250,000,000 shares of
